DETAILED ACTION
Claims 1-20 are under current consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term TRITON X, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Note that TRITON X is merely an example and all improper uses of trademarks in the instant specification should be properly addressed.
See para. 25 and 143.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Kramps (20160168207-cited by the IDS), Hill (EP 1894940-see attached form 892), Schief (20130280262-see attached form 892) and Grund (WO 2015/101415-cited by the IDS).
The claims are directed to (in part): a method of treating or preventing disease in a subject comprising administering to the subject an effective amount of a purified RNA molecule comprising: 
(i) a first module encoding an infectious disease antigen, or an antigenic fragment thereof; and
(ii) a second module encoding a multimerization element, wherein the multimerization element is encoded in the same reading frame as the infectious disease antigen, and wherein the purified RNA molecule is formulated in a lipid carrier; see instant claim 1.
Kramps is cited for teaching an mRNA composition wherein the mRNA encodes for an RSV antigen and a method of treating or preventing RSV; see whole document, including title and abstract, as well as instant claims 1, 2, 10 and 19. See claim 1 of Kramps document which indicates that the mRNA encodes an RSV fusion protein F and glycoprotein G; see instant claims 8 and 9. See para. 44 which describes an antigen-providing mRNA having one open reading frame wherein the translated product may be a fusion protein linked by linker sequences; see instant claim 1 (in part). See para. 285 describing different liposomes; see claim 1 for “lipid carrier”. See para. 75, 222 and claim 1 of this document for describing the stabilization of a nucleic acid by increasing the G/C content of the coding region compared to that of the coding region of the wild type mRNA as well as providing a 5’-cap, a poly(A) sequence and backbone modification; see instant claims 3-6. See para. 115 and 117 which describe an embodiment wherein the mRNA comprises a 5’-UTR and a 3’-UTR wherein the 5’-UTR element is derived from a TOP gene; see instant claim 5. Kramps teaches using cationic lipids, including DOTMA and DOTAP, as transfection or complexation agents; see instant claim 19. See para. 403 of Example 6 describing the injection of mRNA compositions into subjects; see instant claim 1, both directed to a step of administration. 
Kramps does not explicitly express an mRNA comprising a second module encoding a multimerization element (see claim 1); comprising at least one 1-methyl-pseudouridine (claim 7); wherein the multimerization domain is from enterobacteria phage T4 or ferritin (claims 11-16); and, wherein the multimerization element comprises a sequence at least 90% identical to the sequence set forth by SEQ ID NO: 1122. 
Hill describes a protein fused to a trimerization domain and a nucleic acid molecule encoding said protein for therapeutic applications; see abstract. Also see SEQ ID NO: 8 of this document which shares a 100% identity to instant SEQ ID NO: 1122.
Schief is cited for describing a composition for treating or limiting RSV infection; see abstract. See para. 56 for the following recitations: In another embodiment, the polypeptides may be fused (via recombinant or chemical means) via their N-terminus, C-terminus, or both N- and C-termini, to an oligomerization domain. Any suitable oligomerization domain can be used. In one non-limiting embodiment, the polypeptides are fused to GCN4 variants that form trimers (hence trimers or hexamers of the fused polypeptide could be displayed). In another non-limiting embodiment, the polypeptides are fused to a fibritin foldon domain that forms trimers. In other non-limiting embodiments, the oligomerization domain could be any protein that assembles into particles, including but not limited to particles made from a (non-viral) lumazine synthase protein and particles made from (non-viral) ferritin or ferritin-like proteins.
Grund describes artificial nucleic acid molecules for genetic vaccination; see abstract. Grund describes providing stable RNA for genetic vaccination on p. 4, lines 7+. See p. 56, line 11+ teaching that base modifications improve degradation resistance and/or stability of protein expression from an artificial nucleic acid molecule. See the bottom of p. 59 which describes base modifications in an RNA molecule and p. 60, line 32 which provides the modified nucleoside 1-methyl-pseudouridine. Also see cationic lipids on p. 83, line 30.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the teachings by Kramps and prepare an mRNA molecule encoding a fusion protein wherein the RNA molecule encodes a polypeptide of interest (e.g. RSV antigen) in a first module and a multimerization element in a second module. One would have been motivated to do so for the advantage of increasing the immunogenicity of the antigen via multimerization following administration of the mRNA molecule; e.g. trimerization comprises three antigens.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use multimerization domains known in the prior art, including those domains from enterobacteria phage T4 or ferritin. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate a base modification in the mRNA molecule, including 1-methyl-pseudouridine. One would have been motivated to do so for the advantage of improving the resistance of RNA degradation.
It would have been obvious for one of ordinary skill in the art at the time of the invention to purify the mRNA molecule prior to administration to a subject. One would have been motivated to do so for the advantage of removing contaminants.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used; including multimerization domains are known as well as its characterization as a fusion protein, base modifications are known to improve resistance against degradation of nucleic acids, purifying RNA molecules, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648